Opinion issued January 7, 2020




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00975-CR
                             ———————————
                IN RE WILLIAM SOLOMON LEWIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, William Solomon Lewis, has filed a petition for a writ of mandamus,

contending that the trial court has failed to consider or rule on his application for a

writ of habeas corpus seeking a reduction in the amount of his bail.1 We deny the

petition.



1
      The underlying case is The State of Texas v. William Solomon Lewis, cause number
      1652421, pending in the 185th District Court of Harris County, Texas, the
      Honorable Jason Luong presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2